Simmons, C. J.
1. Evidence of a third party as to statements of a wife that her husband had just beaten her, made in the presence of the husband without denial on his part and under such circumstances that his silence amounted to an admission, is admissible on the trial of the husband for wife-beating, although the wife declines to testify at the trial against her husband. Knight v. State, 114 Ga. 48.
2. While it is true that one accused of crime can not be convicted upon his confessions alone, yet if on the trial of one charged with wife-beating it is shown that he and his wife had been together in his house, that the wife had run crying from the house, called a policeman, and showed him a swollen eye and a bow-l of bloody water in which she had bathed her nose, the jury may properly regard this as sufficient corroboration of the husband’s confession to show the corpus delicti and to justify a conviction. Penal Code, § 1005, and cases cited. Judgment affirmed.

All the Justices concur.